OPINION — AG — THE EMPLOYMENT OF WORKERS ON THE CONSTRUCTION BY AN INDUSTRIAL TRUST OF BUILDINGS TO BE USED FOR PRIVATE COMMERCIAL PURPOSES WHERE A MUNICIPALITY IS THE BENEFICIARY OF THE TRUST AND WHERE THE CONSTRUCTION IS FINANCED IN PART OR WHOLE BY THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY WOULD CONSTITUTE EMPLOYMENT ON BEHALF OF A PUBLIC BODY ENGAGED IN PUBLIC WORKS WITHIN THE SCOPE OF 40 Ohio St. 1965 Supp., 196.1-196.15 [40-196.1] — [40-196.15], PROVIDED THE CONSTRUCTION IS NOT FOR UTILITY COMPANY OR DRAINAGE OR CONSERVATION DISTRICT. CITE:  40 Ohio St. 1961 165.3 [40-165.3] OPINION NO. 66-214, 40 Ohio St. 1965 Supp., 196.2 [40-196.2](7) 60 Ohio St. 1961 176-180 [60-176] — [60-180] ARTICLE X, SECTION 35, 40 Ohio St. 1965 Supp., 196.3 [40-196.3] (PENN LERBLANCE)